Biddle, J.
The transcript in this case contains certain proceedings concerning an indictment, and a conviction for some offence, but of what character we are unable to say. There is no indictment, no affidavit or information, nor any presentment, or pleading, or paper of any kind, upon which to base a criminal prosecution. Motion in arrest of judgment overruled. Exception. The conviction can not be upheld.
The judgment is reversed, and cause remanded, with instructions to sustain the motion in ayrest of judgment.
Petition for a rehearing overruled.